Citation Nr: 0019438	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.  


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1998 rating decision, 
in which the RO denied the veteran an increased rating for 
right ear hearing loss, evaluated as 10 percent disabling, 
effective from May 1983.  The veteran filed an NOD in April 
1998, and the RO issued an SOC in May 1998.  The veteran 
filed a substantive appeal that same month, May 1998.  
Supplemental statements of the case were issued in March 1999 
and April 2000.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The evidence reflects normal hearing in the veteran's non-
service-connected left ear, except for a slight mild 
depression at 4000 hertz (Hz).   

3. Upon VA examination conducted in February 2000, the 
veteran's hearing acuity in his right ear was manifested 
by an average pure tone threshold at 1000, 2000, 3000, and 
4000 hertz of 78 decibels (dB), and speech discrimination 
ability was 28 percent.  

4. Application of the puretone average and speech 
discrimination scores to table VI results in the 
designation of "XI" for the right ear, which, when 
applied to table VII, results in a percentage evaluation 
for hearing impairment of 10 percent.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for right 
ear hearing loss have not been met, under either the rating 
criteria in effect prior to, or the rating criteria in effect 
on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Codes 6100-6110 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the record reflects that the veteran was service 
connected for right ear hearing loss in a September 1972 
rating decision.  The disability was found to be 
noncompensable.  Subsequently, in August 1983, the veteran's 
rating for his service-connected right ear hearing loss was 
increased to 10 percent.  

In October 1997, the veteran filed a claim for an increased 
rating for his right ear hearing loss.  

In January 1998, the veteran underwent an "Ear Disease" 
examination for VA purposes.  On clinical evaluation, there 
was a normal auricle, normal ear canal, and normal tympanic 
membrane, bilaterally.  There was no evidence of active 
disease in the external, middle, or inner ear.  The 
examiner's diagnosis was tinnitus by history, no active ear 
disease, and normal clinical ear examination.  It was 
additionally noted that the veteran had failed to report for 
a scheduled audiometric examination.  

In July 1998, the veteran underwent an audiological 
examination for VA purposes.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
75
85
LEFT
15
20
25
20
25

The average pure tone threshold was 75 dB for the right ear 
and 23 dB for the left ear.  Speech recognition ability was 
32 percent for the right ear and 100 percent for the left 
ear.  The examiner further noted the veteran's complaint of 
tinnitus in the right ear.  The veteran indicated that he had 
suffered from intermittent tinnitus soon after separation 
from service, but in the past few years it had become 
constant.  The examiner's impression was tinnitus, moderately 
severe to severe sensorineural hearing loss in the right ear 
across all frequencies tested, and normal hearing thresholds 
in the left ear.  

In February 2000, the veteran underwent an additional 
audiological examination for VA purposes.  He reported 
essentially no change since his last evaluation in July 1998.  
The examiner noted the veteran's reported history of 
significant noise exposure during service, with no 
occupational exposure, post-service, to loud noise.  The 
veteran additionally complained of tinnitus in his right ear, 
as well as episodes of vertigo on a daily basis.  He was 
noted to be using a hearing aid in his right ear.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
85
LEFT
15
20
25
25
30

The average pure tone threshold was 78 dB in the right ear 
and 25 dB in the left ear.  Speech recognition ability was 28 
percent for the right ear and 96 percent for the left ear.  
The examiner's impression was right ear tinnitus; moderately 
severe mixed right ear hearing loss between 250 Hz and 1000 
Hz, with moderately severe to severe sensorineural loss from 
2000 Hz to 8000 Hz; and normal hearing thresholds in the left 
ear, with a slight mild depression at 4000 Hz.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2; Francisco v. Brown, 7 Vet.App. 55 (1994).

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210
(May 11, 1999).  The new regulations were codified at 
38 C.F.R. §§ 4.85-4.87a (1999).  It does not appear the RO 
applied the revised criteria in its evaluation of the 
veteran's service-connected right ear hearing loss. 

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the veteran in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the veteran's 
claim, without any benefit to the veteran.  The Board further 
notes that the medical record is fully developed and the 
veteran has had ample opportunity to advance argument and 
evidence as to the functional limitations produced by his 
service-connected disability.  Accordingly, there is no 
prejudice in the Board reviewing the claim on the merits.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  Therefore, the 
Board will proceed with the analysis of the merits of the 
veteran's claim of an increased rating for right ear hearing 
loss. 

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent an 
expression of congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998).  In reviewing this 
case, the Board must therefore evaluate the veteran's right 
ear hearing loss under both the old and current regulations, 
to determine whether he is entitled to a compensable 
evaluation under either set of criteria.  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim, since the criteria are essentially 
identical.  

We note that, in particular, under the new regulations, the 
title of Table VI was changed from "Numeric Designations of 
Hearing Impairment" (38 C.F.R. § 4.87 (1998)) to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination" (38 C.F.R. 
§ 4.85 (1999)).  Moreover, Table VII reflects that hearing 
loss is now rated under a single Code, that of Diagnostic 
Code 6100, regardless of the percentage of disability.  
Furthermore, the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds in the 
1000, 2000, 3000, and 4000 Hertz frequencies are 55 dB's or 
more, an evaluation could be based upon either Table VI or 
Table VIa, whichever results in a higher evaluation.  In 
addition, under section 4.86(b), when a puretone threshold is 
30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
right ear hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  The assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet.App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  If impaired hearing is 
service connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of "I", subject to the provisions of 
§ 3.383.  See 38 C.F.R. § 4.85(f) (1999).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In this case, the veteran's most recent VA audiological 
evaluation, dated in February 2000, revealed an average 
puretone threshold hearing level of 78 dB for the right ear, 
with a speech discrimination score of 28 percent.  
Application of these scores to table VI results in a 
designation of "XI" for the right ear.  This, combined with 
the Roman Numeral designation of "I" for the veteran's non-
service-connected left ear, when applied to table VII, 
results in a percentage evaluation for hearing impairment for 
the right ear of 10 percent under DC 6100.  This is the 
highest disability rating for hearing loss in one ear (when 
total deafness in the non-service-connected ear is not 
shown), and thus under the circumstances described above, an 
increased disability rating for right ear hearing loss is not 
warranted in this case.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that, 
while the most recent evidence does reflect puretone 
thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies at 55 dB's or more, consideration of Table VIa is 
not warranted in this instance, given that the veteran 
currently has the highest available Roman Numerical 
designation (XI) assigned for his service-connected right ear 
hearing loss.  In addition, consideration of section 4.86(b) 
is not warranted, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 
Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz.  

We are also cognizant that, in recent years, scientific and 
accurate techniques have become available for testing organic 
hearing loss, and that professional audiologists, in 
assessing hearing impairment, utilize these techniques.  
Experience has shown that controlled audiology testing makes 
possible a reliable and accurate reflection of the true 
extent of a veteran's hearing loss.  See Lendenmann, supra.  
The Board thus concludes that, while the veteran sincerely 
believes his hearing is more severe than the current 
schedular rating assigned, the evidence of record reflects 
that the current 10 percent rating for right ear hearing loss 
is appropriate.

We also note that, in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  The 
record does not reflect any recent hospitalization or medical 
treatment.  There is also no evidence of marked interference 
with employment.  The record, therefore, is devoid of 
evidence that would take the veteran's case outside the norm 
so as to warrant submission for consideration of the 
assignment of an extraschedular rating.  


ORDER

Entitlement to an increased rating for right ear hearing loss 
is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

